Exhibit 10.16(D)

 

LOGO [g890801dar3.jpg]

April 17, 2015

Ken Goldman

 

  Re: Letter Amendment to Performance Stock Option (the “Option”)

Dear Ken:

I’m pleased to inform you of the 2015 performance-vesting methodology
established by the Compensation and Leadership Development Committee (the
“Compensation Committee”) for the Performance Stock Option Agreement between you
and Yahoo! Inc. (the “Company”) dated November 29, 2012, as amended April 14,
2014 (the “Original Agreement”). Capitalized terms used in this letter agreement
and the attached exhibit and not otherwise defined herein or therein are used as
defined in the Original Agreement.

The Compensation Committee has established GAAP revenue, revenue ex-TAC and
adjusted EBITDA as the Option’s new Performance Metrics. Accordingly, effective
with the 2015 Performance Year, Appendix A to the Original Agreement is amended
and restated in its entirety to read as set forth on Appendix A to this letter
agreement.

This letter agreement does not modify any other terms of the Original Agreement
except as expressly set forth above. (For the avoidance of doubt, no amendment
is made to the vesting provisions of the Original Agreement as applicable to any
Performance Period prior to 2015).

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

YAHOO! INC.

/s/ Allan McCall

Allan McCall

Sr. Director, Compensation

 

Acknowledged and Agreed: By:

/s/ Ken Goldman

Ken Goldman

 

LOGO [g890801dar4.jpg]



--------------------------------------------------------------------------------

Appendix A - 2012 Performance Option

Vesting of Option

Subject to Sections 6 and 7 of the Original Agreement, the Annual Tranche for
2015 shall be eligible to vest in accordance with this Appendix A.

 

Performance Year

   Vesting Date  

2015

     January 26, 2016   

 

  •   For the Performance Year, the “Performance Metrics” and “Weightings” shall
be as follows: GAAP Revenue (one-third), Revenue ex-TAC (one-third), and
Adjusted EBITDA (one-third).

 

  •   For each Performance Metric, the Administrator has established a
performance target (“Goal”) for the Performance Year. The Goals will be
communicated to the Optionee.

 

  •   After the end of 2015, the Company’s actual results for each Performance
Metric shall be adjusted for purposes of this Option as set forth in
“Definitions and Adjustments,” below.

 

  •   For each Performance Metric, a vesting percentage (each, a “Component
Vesting Percentage”) shall be calculated based on the Company’s actual
performance (as adjusted) for the Performance Year as follows (with actual
performance expressed as a percentage of the applicable Goal):

 

GAAP Revenue
Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

80% or less

   0%

100%

   100%

106% or more

   130%

 

Revenue Ex-TAC
Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

80% or less

   0%

100%

   100%

106% or more

   130%

 

Adjusted EBITDA
Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

60% or less

   0%

100%

   100%

112% or more

   130%

 

  •   If the Company’s actual performance (as adjusted), as to a particular
Performance Metric, is between two levels specified in the applicable table
above, the Component Vesting Percentage for such metric shall be determined by
linear interpolation between the vesting percentages specified for those two
levels in such table (without rounding the result).

 

A-1



--------------------------------------------------------------------------------

  •   For each Performance Metric, a weighted vesting percentage (each, a
“Weighted Vesting Percentage”) shall be calculated by multiplying such metric’s
Component Vesting Percentage by such metric’s Weighting, and rounding the
product to the nearest one-hundredth of one percent. In no event shall any
Weighted Vesting Percentage exceed 43.33 percent.

 

  •   The overall vesting percentage applicable to the 2015 Annual Tranche (the
“Overall Vesting Percentage”) shall equal the sum of the three Weighted Vesting
Percentages, with such sum rounded to the nearest one percent; provided,
however, that the Overall Vesting Percentage shall not exceed 100 percent.

 

  •   For the 2015 Annual Tranche, the number of options that vest shall be
determined by applying the Overall Vesting Percentage to the number of shares
underlying the Annual Tranche, and rounding down to the nearest whole share.

 

  •   Regardless of the vesting dates shown above, the vested portion of the
Annual Tranche shall become exercisable on the date of the Administrator’s
vesting determination described below.

The Administrator shall, following the end of the 2015 Performance Year,
determine whether and the extent to which the applicable Goals have been
satisfied and the vesting percentage of the 2015 Annual Tranche. Such
determinations by the Administrator shall be final and binding. Any portion of
the 2015 Annual Tranche that is not vested after giving effect to the
Administrator’s determination for the Performance Year shall terminate as of the
final day of such Performance Year.

Definitions and Adjustments

Definitions. For purposes of the Option, the following definitions will apply:

 

  •   “Adjusted EBITDA” as to a particular year means the Company’s income from
operations before depreciation, amortization, restructuring charges (and
reversals), goodwill and intangible asset impairment charges, and stock-based
compensation expense for such year, as such items are determined by the Company
and reflected in its reporting of financial results.

 

  •   “Annual Tranche” means the one-third (1/3) of the “Total Number of Shares
Granted” (as set forth in the Notice of Grant) that are eligible to vest with
respect to the Performance Year.

 

  •   “Financial Plan” for a particular year means the Company’s final financial
plan for such year reviewed by the Board of Directors in advance of such year.

 

  •   “GAAP” means U.S. generally accepted accounting principles.

 

  •   “GAAP Revenue” as to a particular year means the Company’s worldwide
revenue for such year, as determined by the Company in accordance with GAAP and
reflected in its reporting of financial results.

 

  •   “Performance Year” means the Company’s 2015 fiscal year.

 

  •   “Revenue ex-TAC” as to a particular year means the Company’s worldwide
GAAP Revenue less TAC for such year, as determined by the Company and reflected
in its reporting of financial results.

 

  •   “TAC” means traffic acquisition costs.

 

A-2



--------------------------------------------------------------------------------

Adjustments. When calculating GAAP Revenue, Revenue ex-TAC, and Adjusted EBITDA
for purposes of determining actual performance for a Performance Year, the
Company’s actual GAAP Revenue, Revenue ex-TAC, and Adjusted EBITDA for such year
shall be adjusted (without duplication) for the following items to the extent
such items were not included in the Financial Plan for such year:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions with a GAAP purchase price of $500 million or more and costs
associated with such acquisitions;

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures with a GAAP sale price of $500 million or more and costs associated
with such divestitures;

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
legal settlements that have an impact on revenues or expenses under GAAP;

 

  (e) increased or decreased to eliminate the financial statement impact of any
changes in how the Company reports any portion of its GAAP revenue (i.e.,
whether on a gross or net (after TAC) basis) during the year; and

 

  (f) increased or decreased to eliminate the financial statement impact of the
proposed spin-off of the Company’s remaining holdings in Alibaba Group Holding
Limited and Yahoo Small Business, and costs associated with such transaction.

 

A-3